DETAILED ACTION
	This Office Action is in response to the amendment filed on July 22, 2022. Claims 1 - 4, 6, and 7 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Chung, Reg. No. 57,889 on August 22, 2022.
The application has been amended as follows: 

1: A system for designing a modular house, the system comprising: 
a computer executing a program to perform the functions of:
a plurality of standardized, three-dimensional cuboid blocks for providing unit interior spaces of a house, respectively, each block reflecting an actual area of a certain size; 
a unit interior space selection part implemented in the computer for selecting 
a house structure generation part implemented in the computer for generating house structure data by combining three-dimensional blocks selected by a house unit interior space selection part 
a virtual reality data providing part implemented in the computer for generating virtual reality data based on the house structure data,
wherein the generation part comprises a combination interface configured to:
be activated via user settings,
provide a user interface to allow a user to combine the three-dimensional block selected by the unit inter space selection part, and
store information on designs involving impossible combinations of three-dimensional blocks; and
wherein, if the user creates a combination of three-dimensional blocks selected by the unit interior space selection part corresponding to the stored design information, the combination interface is further configured to leave out the three-dimensional blocks from the combination simulation the user is working on.

2. The system of claim 1, further comprising a primary construction cost estimation display that presents an estimation of the primary construction cost, based on the type and number of unit interior spaces selected by the unit interior space selection part generation part 
3. The system of claim 1, wherein the house structure generation part 
a first house structure generation part implemented in the computer selection part 
a second house structure generation part implemented in the computer 
4. The system of claim 3, wherein the first house structure generation part generator comprises: 
a combination simulation part implemented in the computer selection part.
5. (Cancelled)
6. The system of claim 4, wherein the second house structure generation part generator comprises: 
a block contact surface display displays contact surfaces of three-dimensional blocks included in the first house structure data so as to enable selection; 
a block outer surface display that displays outer surfaces, except contact surfaces of three-dimensional blocks included in the first house structure data, so as to enable selection; 
an interior structure selection part implemented in the computer 
an exterior structure selection part implemented in the computer 
7. The system of claim 1, wherein the virtual reality data providing part 
wherein the virtual reality data is generated by rendering the house structure data as three-dimensional model data.

Response to Amendment
The amendment filed on July 22, 2022 has been entered and considered by the examiner. Based on the amendments to the claims to overcome the rejections under 35 U.S.C. 112, the amendments to the independent claim to incorporate subject matter indicated as allowable to overcome the rejections under 35 U.S.C. 103, and the Examiner’s Amendment to overcome the 112(f) claim interpretations to the claims and the rejections under 35 U.S.C. 112 (a) and (b) based on the claim interpretations, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 1 - 4, 6, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1: The prior art of Plewe (U.S. PG Pub 2010/0198563 A1) discloses a pre-designed room components combined to provide a complete 3D model design, and Lin et al. (CN106971028 A) adds assembled building components, a simulation system and virtual reality. 
However, none of the references taken either alone or in combination with the prior art of record discloses:
“a house structure generation part implemented in the computer for generating house structure data by combining three-dimensional blocks selected by a house unit interior space selection part 
wherein the house structure generation part comprises a combination interface configured to:
be activated via user settings,
provide a user interface to allow a user to combine the three-dimensional block selected by the unit inter space selection part, and
store information on designs involving impossible combinations of three-dimensional blocks; and
wherein, if the user creates a combination of three-dimensional blocks selected by the unit interior space selection part corresponding to the stored design information, the combination interface is further configured to leave out the three-dimensional blocks from the combination simulation the user is working on”, in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089. The examiner can normally be reached M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cedric Johnson/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        
August 24, 2022